DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 02/11/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks page 8-10, filed 02/11/2022, with respect to the rejection of claims 16 and 20 under 35 U.S.C 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 16 and 20 under 35 U.S.C 112(a) and 35 U.S.C. 112(b) in the final rejection of 08/2/2021 has been withdrawn. 
Applicant’s arguments, see Remarks page 10-15, filed 02/11/2022, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Regarding claims 1 and 9, the applicant argues that the prior art references of Silbersweig, Gosche and Henry, alone or in combination, do not teach or suggest “determining a likelihood that the brain is causing at least one [or more] patient symptoms in response to the plurality of correlation measures of the at least one functional network when there is a functional connection between the brain area including the lesion location and at least one brain areas known to cause at least one of the patient symptoms, wherein the functional connection comprises a correlation measure exceeding a threshold value for the strength of a functional connection” (Claims 1 and 9). The examiner acknowledges that these prior art references do not teach this limitation.
Regarding claims 2-8, 10-23, due to their dependence on claims 1 and 9, respectively, these claims inherit the reasoning disclosed above.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the amendments to claims 1 and 9 to include “determining a likelihood that the brain is causing at least one [or more] patient symptoms in response to the plurality of correlation measures of the at least one functional network when there is a functional connection between the brain area including the lesion location and at least one brain areas known to cause at least one of the patient symptoms, wherein the functional connection comprises a correlation measure exceeding a threshold value for the strength of a functional connection”. The examiner acknowledges that the prior art references of record, both alone and in combination do not teach this limitation. Furthermore, an updated search was conducted in which no prior art references were found to teach the newly added claim limitation. Thus, claims 1-23 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793